El Juez Asociado Se. Aldkgy,
emitió la opinión del tribunal.. •
El Concejo de Administración del Municipio de Yauco' aprobó en 30 de diciembre de 1909 la siguiente ordenanza:
"No. 3. — Ordenanza reglamentando la concesión de permisos para-la celebración de mítines en las plazas y calles de la población. — Por cuanto; con motivo de la actual huelga agrícola se vienen celebrando-frecuentes mítines en esta población.- — -Por cuanto: no existe orde-nanza vigente alguna relativa al permiso que para tales actos debe-exigirse. — Por cuanto: estos permisos deben solicitarse con la debida-anticipación para que puedan tomarse las medidas conducentes a--evitar alteraciones del orden. — Por tanto, ordénase por el Concejo de Administración de Yauco, P. K>., reunido en sesión extraordina-ria: — Sección Ia. Toda persona que interese ocupar una de las plazas o calles de la población de Yauco para la celebración de un mitin, solicitará del Comisionado de Servicio Público, Policía y Prisiones,, por escrito y con veinte y cuatro horas de anticipación por lo menos,, el correspondiente permiso, expresando el día y hora en que haya de llevarse a efecto el acto; Disponiéndose que el Comisionado de-servicio Público podrá prohibir estos actos en la plaza "‘Washington” cuando lo crea conveniente. — Sección 2a. El Comisionado de Servia ció Público, Policía y Prisiones, al recibir la solicitud indicada en-la precedente sección expedirá el permiso, dando inmediatamente a.viso al Jefe de la Policía del Distrito para su conocimiento y ac-ción procedente. — Sección 3a. Las infracciones a la presente orde-nanza serán penadas por la corte correspondiente con multa de cinco a cincuenta dollars o prisión de cinco a quince días o con ambas pe-nas a juicio del tribunal. Sección 4a. Existiendo causas extraor-dinarias que requieren la inmediata vigencia de esta ordenanza, la-misma regirá desde la fecha de su aprobación.”
El dos de febrero del presente año fué denunciado Julio-Ortiz en la Corte Municipal de Yauco imputándole haber in-fringido esa ordenanza porque voluntaria y maliciosamente-*443ocupó la plaza “Colón” ele dicho pueblo para la celebración de un meeting que llevó a efecto en dicha plaza desde las nueve ■ a las once de la noche del día 29 de enero ele 1920, sin que hubiera solicitado del Comisionado de Servicio Pú-blico, Policía y Prisiones, por escrito y con veinte y cuatro horas- por lo menos de anticipación, el correspondiente per-miso, expresando el día y hora en que iba a llevarse a efecto.
La corte municipal condenó a Ortiz a pagar diez dó-lares de multa y en defecto de pago a sufrir prisión. En-carcelado Ortiz presentó en la Corte de Distrito de Ponce solicitud de habeas corpus pidiendo ser puesto en libertad fundándose en que la ordenanza por cuya infracción se le ha reducido a prisión es incompatible con la sección 2a., pá-rrafo 17 de la Ley Orgánica de esta Isla, preceptiva de que “no se aprobará ninguna ley restringiendo la libertad de la palabra o de la prensa o el derecho del pueblo a reunirse en asamblea pacífica y pedir al G-obierno la reforma de los abusos”; y nula porque el artículo 9 de la Ley No. 85 de la Asamblea Legislativa de esta Isla estableciendo un sistema de gobierno local y reorganizando los servicios municipales limita la facultad legislativa y administrativa de los mu-nicipios, prohibiéndoles adoptar ninguna ordenanza, reso-lución ni acuerdo que en modo alguno viole ninguna de las leyes de Puerto Rico y de los Estados Unidos que estuvieren en vigor, por cuyas razones alegó que fue juzgado, condenado y encarcelado sin autoridad de ley. Habiendo resuelto la Corte de Distrito de Ponce dicha solicitud en contra de Ortiz interpuso el presente recurso de apelación.
El caso de El Pueblo v. Padilla, 20 D. P. R. 276, en que principalmente se basa el apelante para sostener su recurso no es de aplicación al presente caso porque la sentencia ab-solutoria que entonces dictamos se basó en que Padilla no estaba comprendido dentro de las prescripciones de la or-denanza que se alegaba había infringido y por tanto no fue necesario entrar en el estudio de los términos .en que apa-recía redactada. En el presente caso el apelante se halla *444comprendido dentro de las prescripciones de la ordenanza de Yanco porque aunque en ella se expone como fundamento de la misma los frecuentes meetings que se estaban cele-brando con motivo de la huelga agrícola se hace sin embargo obligatorio para toda persona que interese ocupar una de las plazas o calles de la población con tal- objeto qué soli-cite por escrito y con veinte y cuatro horas de anticipación por lo menos el correspondiente permiso.
Para resolver este recurso es bueno tener presente al-gunas de las declaraciones de carácter general que hicimos en el caso de El Pueblo v. Padilla, supra, según las cuales una ordenanza municipal que coarta el derecho consignado en la ley de 27 de febrero de 1902 definiendo los derechos del pueblo, sustancialmente igual a la declaración que hace nuestra Ley Orgánica posterior que hemos copiado es com-pletamente nula; que regular no es coartar en todas ocasio-nes que el poder de los gobiernos municipales para prescri-bir reglas sobre el tránsito por sus calles y el -uso de sus plazas y paseos es incuestionable, dependiendo todo de la forma en que se use; que si se emplea de un modo razona-ble, debe acatarse por los ciudadanos y reconocerse por los tribunales y que si se ejerce en forma arbitraria queda des-provista de toda autoridad, por lo que las ordenanzas que regulan el derecho del pueblp deben interpretarse de un modo restrictivo.
De acuerdo, pues, con los precedentes principios, la cues-tión a decidir, en el presente caso es si el Concejo Municipal de Yauco usó razonablemente del derecho incuestionable que tiene para regular el uso de las plazas y calles de dicha, población al decretar que para usarlas para la celebración de meetings habrá de solicitarse permiso del Comisionado de Servicio Público, Policía y Prisiones con veinte y cuatro horas de anticipación por lo menos. En otras palabras, ¿el término de veinte y cuatro horas requerido por la ordenanza es tan largo que coarta el derecho reconocido por nuestra *445Carta Orgánica al pueblo para reunirse en asambleas pací-ficas? Tal es la cuestión a resolver en éste recurso.
De la ordenanza que fiemos transcrito resulta que la ra-zón que tuvo el Concejo Municipal de Yauco para exigir ese término fué la de que el Comisionado de Servicio Público, Policía y Prisiones pudiera dar aviso inmediato de la cele-bración de tales asambleas al jefe de la policía del distrito para su conocimiento y acción procedente, y opinamos que para ese fin no es razonable el término de veinte y cuatro horas que por la ordenanza se exige como mínimo para obtener licencia los que quieran celebrar una reunión pública, por-que dadas las facilidades de comunicación que fiay en esta Isla por telégrafo, teléfono y por carreteras, resulta tan grande que coarta el derecho de reunión pacífica y lo fiaría ilusorio en mucfias ocasiones, tanto más cuanto que dicho comisionado no está facultado para acortarlo.
Por las razones expuestas resulta ilegal la prisión a que fué reducido el apelante y debemos revocar la resolución que negó su petición de excarcelación y ordenar que quede en libertad, cancelándose la fianza que tiene prestada para es-tar en libertad mientras se resolvía esta apelación.
Revocada la resolución apelada y declarado con lugar el habeas corpus.
Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.